                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


 JOHN THOMAS TROBAUGH,                             )
                                                   )
          Plaintiff,                               )
                                                   )
 v.                                                )   No. 2:18-cv-00053
                                                   )
 ANDREW M. SAUL,                                   )
 Commissioner of Social Security,                  )
                                                   )
          Defendant.                               )


                                             ORDER

         Before the Court is a Report and Recommendation from Magistrate Judge Brown (Doc.

No. 19) in which he recommends granting Plaintiff’s Motion for Judgment on the Administrative

Record (Doc. No. 16) and remanding the final decision of the Social Security Administration for

further administrative proceedings. No objections to the Report and Recommendation have been

filed.

         Having thoroughly reviewed the Report and Recommendation, the Court agrees with the

Magistrate Judge’s analysis. Specifically, the Court agrees that it is necessary to conduct further

administrative proceedings in this case because “the ALJ failed to satisfy the ALJ’s affirmative

responsibility under SSR 00-4p to ask the [vocational expert] regarding possible conflicts between

the [vocational expert]’s testimony and the [Dictionary of Occupational Titles], and in doing so,

failed to resolve any potential conflicts.” (Doc. No. 19 at 24-25.)

         Accordingly, the Report and Recommendation (Doc. No. 19) is APPROVED AND

ADOPTED; Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 16) is

GRANTED; and the final decision of the Social Security Administration is REMANDED,
pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings consistent

with the Report and Recommendation.

       IT IS SO ORDERED.


                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
